             Case 6:20-cv-00277-ADA Document 35 Filed 09/29/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

NCS MULTISTAGE INC.,

                 Plaintiff,
                                                       CIVIL ACTION NO. 6:20-CV-00277-ADA
       v.
                                                              JURY TRIAL DEMANDED
NINE ENERGY SERVICE, INC.,

                 Defendant.


    NINE ENERGY SERVICE, INC.’S OPPOSITION TO NCS MULTISTAGE INC.’S
     MOTION TO STRIKE NINE’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Nine Energy Service, Inc. (“Nine”) respectfully submits this Opposition to Plaintiff NCS

Multistage Inc.’s (“NCS’s”) Motion to Strike Nine’s Notice of Supplemental Authority, (Dkt. 33),

(the “Motion”) and requests that the Court deny the Motion.

       Nine respectfully submits that it is appropriate for the parties to submit Notices of

Supplemental Authority that may affect the outcome of motions pending before the Court,

including persuasive appellate law on similar facts as presented in Nine’s Motion to Transfer

Venue (Dkt. 24). See Mendoza v. Microsoft, Inc., 1 F. Supp. 3d 533, 541 (W.D. Tex. 2014)

(quoting Sisk v. Abbott Labs., No. 1:11 CV 159, 2012 WL 1164559, at *1 (W.D.N.C. Apr. 9,

2012)) (“[A] notice of supplemental authority [is] commonly used in the federal court system to

alert the Court to a decision of another court issued after the close of the briefing period . . . . To

suggest that a party may not file such a notice and inform the Court of subsequent authority is

nonsensical.”). Nine merely filed the Notice for the convenience of the Court.

       Furthermore, NCS has failed to provide any rule or authority to support its motion and its

attendant burden of showing that they are entitled to relief. As with NCS’s last motion to strike,

(Dkt. 31), Nine specifically asked during the parties’ meet-and-confer discussion for NCS to


US 7396254
             Case 6:20-cv-00277-ADA Document 35 Filed 09/29/20 Page 2 of 3




identify any authority that suggested that Nine should withdraw its Notice. NCS provided none.

Nine even offered that it would not object to NCS submitting a responsive notice if NCS believed

that Nine had mischaracterized any aspect of In re HP. NCS declined and instead has chosen to

waste this Court’s time by presenting another baseless motion to strike.

       Nine refrains from responding to NCS’s substantive arguments regarding In re HP to avoid

needless additional briefing that would otherwise burden the Court. For the foregoing reasons,

Nine respectfully requests the Court deny the Motion.



 Dated: September 29, 2020                          Respectfully submitted,

                                                    VINSON & ELKINS LLP

                                                    By: /s/ Hilary L. Preston

                                                    Hilary L. Preston
                                                    Texas Bar No. 24062946
                                                    hpreston@velaw.com
                                                    VINSON & ELKINS L.L.P.
                                                    2801 Via Fortuna, Suite 100
                                                    Austin, TX 78746
                                                    Telephone: +1.512.542.8400
                                                    Fax: +1.512.542.8612

                                                    Parker D. Hancock
                                                    Texas Bar No. 24108256
                                                    phancock@velaw.com
                                                    Sean P. Belding
                                                    Texas Bar No. 24109634
                                                    sbelding@velaw.com
                                                    VINSON & ELKINS L.L.P.
                                                    1001 Fannin Street, Suite 2500
                                                    Houston, TX 77002-6760
                                                    Telephone: +1.713.758.2222
                                                    Fax: +1.713.758.2346




                                                2
US 7396254
             Case 6:20-cv-00277-ADA Document 35 Filed 09/29/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of September, 2020, a true and correct copy of the

foregoing document was served on all counsel of record via the Court’s CM/ECF system per Local

Rule CV-5(b)(1).

                                           /s/ Hilary L. Preston
                                           Hilary L. Preston




                                              3
US 7396254
